DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species III in the reply filed on 03/10/2021 is acknowledged.
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group I, Species I-II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
relatively close" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "relatively far" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively far" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [U.S. Pub. No. 2011/0285494] in view of White et al. [U.S. Pub. No. 2004/0000701].

a coil including a conductor pattern (12) in a multilayer body (see Figs. 3a-5b) including a plurality of insulating base materials (11b of dielectric material, Paragraph [0015], claim 5) stacked in a stacking direction (see Figs. 3a-5b); wherein
the conductor pattern includes:
coil conductor patterns (uppermost and lowermost elements 12) provided on surfaces of the plurality of insulating base materials (see Figs. 3a-5b);
a coil interlayer connection conductor (V) made of solidified conductive paste (Paragraph [0042], conductive paste of metal will solidified in the final product), the coil interlayer connection conductor (V) providing interlayer connection between the coil conductor patterns that are adjacent to each other in the stacking direction (see Figs. 3a-5b, Paragraph [0034]);
a first external electrode (30b) and a second external electrode (30a) provided on a first principal surface (bottom surface) of the multilayer body (see Figs. 3a-5b); and
a first-external-electrode connection conductor (20b) that connects one of the coil conductor patterns (uppermost element 12) that is relatively close to the first principal surface of the multilayer body to the first external electrode (30b, see Figs. 3a-5b); wherein
the coil has a winding axis extending in the stacking direction (see Figs. 3a-5b, element 12 have a winding axis extending in the stacking direction);
the built-in-coil substrate includes a second-external-electrode connection (20a) conductor connecting one of the coil conductor patterns (lowermost element 12) that is 
the second-external-electrode connection conductor (20a) includes a conductor (Paragraph [0042]) that provides interlayer connection between the plurality of insulating base materials (see Figs. 3a-5b), the conductor including a metal provided in a through hole that extends through the multilayer body in the stacking direction (see Figs. 3a-5b, element 20a provided in a through hole that extends through the body 10 in the stacking direction).
Jeong et al. does not explicitly show the conductor including a metal film.
White et al. shows a device (Fig. 4) teaching and suggesting the conductor (426) including a metal film (plating results in a metal film, Paragraphs [0056], [0066], [0067], [0071]) and provided in a through hole that extends through the multilayer body in the stacking direction (see Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor including a metal film as taught by White et al. for the device as disclosed by Jeong et al. to facilitate electrical connection to an external circuit based on performance desired (Paragraph [0057]).
Regarding Claim 3, Jeong et al. shows the coil is a single helical coil (see Figs. 3a-5b, elements 12 forms a single helical coil).
Regarding Claim 4, Jeong et al. shows the conductor pattern includes a plurality of conductor patterns (elements 12 between uppermost and lowermost elements 12) provided in the multilayer body (see Figs. 3a-5b).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of White et al. as applied to claim 1 above, and further in view of Dalmia et al. [U.S. Pub. No. 2011/0291787].
Regarding Claim 2, Jeong et al. in view of White et al. shows the claimed invention as applied above but does not show each of the plurality of insulating base materials is a thermoplastic resin sheet.
Dalmia et al. shows an inductor (Fig. 25) teaching and suggesting each of the plurality of insulating base materials (712) is a thermoplastic resin sheet (Paragraph [0136]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the plurality of insulating base materials is a thermoplastic resin sheet as taught by Dalmia et al. for the device as disclosed by Jeong et al. in view of White et al. to facilitate insulation to prevent shorting of adjacent conductors based on design requirement (Paragraph [0136]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of White et al. as applied to claim 1 above, and further in view of Manoukian et al. [U.S. Pub. No. 2010/0171581].
Regarding Claim 2, Jeong et al. in view of White et al. shows the claimed invention as applied above but does not show each of the plurality of insulating base materials is a thermoplastic resin sheet.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the plurality of insulating base materials is a thermoplastic resin sheet as taught by Manoukian et al. for the device as disclosed by Jeong et al. in view of White et al. to facilitate insulation to prevent shorting of adjacent conductors based on design requirement.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of White et al. as applied to claim 1 above, and further in view of Takenaka et al. [U.S. Pub. No. 2011/0001599].
Regarding Claim 3, Jeong et al. in view of White et al. shows the claimed invention as applied above. 
In addition, Takenaka et al. shows the coil is a single helical coil (Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil is a single helical coil as taught by Takenaka et al. for the device as disclosed by Jeong et al. in view of White et al. to form an inductor to achieve desirable inductance values.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of White et al. as applied to claim 1 above, and further in view of Sasaki et al. [U.S. Pub. No. 2003/0030510].

Sasaki et al. shows a device (Figs. 3-4B) teaching and suggesting the conductor pattern (47) branches into two portions that extend to two corners (64, 65) of the multilayer body (see Figs. 3-4B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern branches into two portions that extend to two corners of the multilayer body as taught by Sasaki et al. for the device as disclosed by Jeong et al. in view of White et al. to obtain desirable operating characteristics where DC resistance and open defect can be reduced (Paragraph [0079]) and reduce stray capacitance (Paragraph [0017]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of White et al. as applied to claim 1 above, and further in view of Iimura et al. [JP 2007-317838].
Regarding Claim 6, Jeong et al. in view of White et al. shows the claimed invention as applied above but does not show at least one of the coil conductor patterns is exposed at a top surface of the multilayer body.
Iimura et al. shows a device (Fig. 1) teaching and suggesting at least one of the coil conductor patterns (17) is exposed at a top surface of the multilayer body (see Fig. 1).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of White et al. as applied to claim 1 above, and further in view of Felkner [U.S. Patent No. 3,848,210].
Regarding Claim 6, Jeong et al. in view of White et al. shows the claimed invention as applied above but does not show at least one of the coil conductor patterns is exposed at a top surface of the multilayer body.
Felkner shows an inductor (Figs. 1-3) teaching and suggesting at least one of the coil conductor patterns (11C) is exposed at a top surface of the multilayer body (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the coil conductor patterns is exposed at a top surface of the multilayer body as taught by Felkner for the device as disclosed by Jeong et al. in view of White et al. to have a compact design to reduce manufacture size, time, and cost to obtain miniaturized circuit (Col. 3, Lines 60-65).

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [U.S. Pub. No. 2011/0285494] in view of Yoshikawa et al. [U.S. Pub. No. 2014/0034373].
Regarding Claim 1, Jeong et al. shows a built-in-coil substrate (Figs. 3a-5b) comprising:
a coil including a conductor pattern (12) in a multilayer body (see Figs. 3a-5b) including a plurality of insulating base materials (11b of dielectric material, Paragraph [0015], claim 5) stacked in a stacking direction (see Figs. 3a-5b); wherein
the conductor pattern includes:
coil conductor patterns (12) provided on surfaces of the plurality of insulating base materials (see Figs. 3a-5b);
a coil interlayer connection conductor (V) made of solidified conductive paste (Paragraph [0042], conductive paste of metal will solidified in the final product), the coil interlayer connection conductor (V) providing interlayer connection between the coil conductor patterns that are adjacent to each other in the stacking direction (see Figs. 3a-5b, Paragraph [0034]);
a first external electrode (30b) and a second external electrode (30a) provided on a first principal surface (bottom surface) of the multilayer body (see Figs. 3a-5b); and
a first-external-electrode connection conductor (20b) that connects one of the coil conductor patterns (12) that is relatively close to the first principal surface of the multilayer body to the first external electrode (30b, see Figs. 3a-5b); wherein
the coil has a winding axis extending in the stacking direction (see Figs. 3a-5b, element 12 have a winding axis extending in the stacking direction);

the second-external-electrode connection conductor (20a) includes a conductor (Paragraph [0042]) that provides interlayer connection between the plurality of insulating base materials (see Figs. 3a-5b), the conductor including a metal provided in a through hole that extends through the multilayer body in the stacking direction (see Figs. 3a-5b, element 20a provided in a through hole that extends through the body 10 in the stacking direction).
Jeong et al. does not explicitly show the conductor including a metal film.
Yoshikawa et al. shows a device (Figs. 3A-3C and 11-25) teaching and suggesting the conductor (copper-plated film) including a metal film (Paragraphs [0127], [0137]) and provided in a through hole that extends through the multilayer body in the stacking direction (see Figs. 3A-3C and 11-25).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor including a metal film as taught by Yoshikawa et al. for the device as disclosed by Jeong et al. to facilitate electrical connection to an external circuit based on performance desired (Paragraphs [0127], [0137]).
Regarding Claim 3, Jeong et al. shows the coil is a single helical coil (see Figs. 3a-5b, elements 12 forms a single helical coil).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Yoshikawa et al. as applied to claim 1 above, and further in view of Dalmia et al. [U.S. Pub. No. 2011/0291787].
Regarding Claim 2, Jeong et al. in view of Yoshikawa et al. shows the claimed invention as applied above but does not show each of the plurality of insulating base materials is a thermoplastic resin sheet.
Dalmia et al. shows an inductor (Fig. 25) teaching and suggesting each of the plurality of insulating base materials (712) is a thermoplastic resin sheet (Paragraph [0136]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the plurality of insulating base materials is a thermoplastic resin sheet as taught by Dalmia et al. for the device as disclosed by Jeong et al. in view of Yoshikawa et al. to facilitate insulation to prevent shorting of adjacent conductors based on design requirement (Paragraph [0136]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Yoshikawa et al. as applied to claim 1 above, and further in view of Manoukian et al. [U.S. Pub. No. 2010/0171581].

Manoukian et al. shows a device (Figs. 1-4) teaching and suggesting each of the plurality of insulating base materials (132) is a thermoplastic resin sheet (claims 41, 56).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the plurality of insulating base materials is a thermoplastic resin sheet as taught by Manoukian et al. for the device as disclosed by Jeong et al. in view of Yoshikawa et al. to facilitate insulation to prevent shorting of adjacent conductors based on design requirement.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Yoshikawa et al. as applied to claim 1 above, and further in view of Takenaka et al. [U.S. Pub. No. 2011/0001599].
Regarding Claim 3, Jeong et al. in view of Yoshikawa et al. shows the claimed invention as applied above. 
In addition, Takenaka et al. shows the coil is a single helical coil (Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil is a single helical coil as taught by Takenaka et al. for the device as disclosed by Jeong et al. in view of Yoshikawa et al. to form an inductor to achieve desirable inductance values.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Yoshikawa et al. as applied to claim 1 above, and further in view of Sasaki et al. [U.S. Pub. No. 2003/0030510].
Regarding Claim 5, Jeong et al. in view of Yoshikawa et al. shows the claimed invention as applied above but does not show the conductor pattern branches into two portions that extend to two corners of the multilayer body.
Sasaki et al. shows a device (Figs. 3-4B) teaching and suggesting the conductor pattern (47) branches into two portions that extend to two corners (64, 65) of the multilayer body (see Figs. 3-4B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductor pattern branches into two portions that extend to two corners of the multilayer body as taught by Sasaki et al. for the device as disclosed by Jeong et al. in view of Yoshikawa et al. to obtain desirable operating characteristics where DC resistance and open defect can be reduced (Paragraph [0079]) and reduce stray capacitance (Paragraph [0017]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Yoshikawa et al. as applied to claim 1 above, and further in view of Iimura et al. [JP 2007-317838].
Regarding Claim 6, Jeong et al. in view of Yoshikawa et al. shows the claimed invention as applied above but does not show at least one of the coil conductor patterns is exposed at a top surface of the multilayer body.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the coil conductor patterns is exposed at a top surface of the multilayer body as taught by Iimura et al. for the device as disclosed by Jeong et al. in view of Yoshikawa et al. to have a compact design to reduce manufacture size, time, and cost to obtain miniaturized circuit with stabilized quality (Abstract, Problem to be Solved).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Yoshikawa et al. as applied to claim 1 above, and further in view of Felkner [U.S. Patent No. 3,848,210].
Regarding Claim 6, Jeong et al. in view of Yoshikawa et al. shows the claimed invention as applied above but does not show at least one of the coil conductor patterns is exposed at a top surface of the multilayer body.
Felkner shows an inductor (Figs. 1-3) teaching and suggesting at least one of the coil conductor patterns (11C) is exposed at a top surface of the multilayer body (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the coil conductor patterns is exposed at a top surface of the multilayer body as taught by Felkner for the device as disclosed by Jeong et al. in view of Yoshikawa et al. to have a compact 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837